Case !~18-cv-01646-AB-E Document 32-1 Filed 06/20/19 Page 1 of 11 Page ID #:350



    i Michael Miretsky, Esq., State Bar No. 180734
        David H. Lieberthal, Esq ,State Bar No. 213768
   2 LEIBL, MIRETSKY & MOSELY,LLP
        5014 Chesebro Rd.
   3 Agoura Hills, CA 91301
        818 380-0123
   4    ~
        818~ 380-0124(Fax)
   5

   6 ~ Attorneys for Defendant, COSTCO WHOLESALE CORPORATION

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
   10

   11                                              No.: 2:18-cv-01646 AB(Ex)
   12               Plaintiff                      [              ]PROTECTIVE
                                                   ORDER
   13         vs.
   14 COSTCO WHOLESALE,INC., a
        corporation; and DOES 1- 50, inclusive
   15
                    Defendants.
   16

   17

   18         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   19         THE COURT, having reviewed and approved the Stipulation of Parties re: ~
  20 Protective     Materials, entered into by and between, Plaintiff 1~~IARINE
  21 TERMENDZHYAN and Defendant COSTCO WHOLESALE CORPORATION

  22 (collectively, the "parties"), hereby enters the following protective order:

  23          FOR GOOD CAUSE SHOWN,IT IS SO ORDERED THAT:
  24          1.    During the discovery process in this case, it is expected that the parties
  25 may disclose documents that a party contends are confidential and/or commercially

  26 ~ sensitive in such that a protective order is necessary to adequately protect the ~

  27 confidentiality of the information or materials.

  28          2.    A protective order will enable the parties to expedite the discovery

                                             1
                                     PROTECTIVE ORDER
Case ;~~18-cv-01646-AB-E Document 32-1 Filed 06/20/19 Page 2 of 11 Page ID #:351



       1 ~ ~ process, to protect information claimed by any of the parties to be confidential,

   2 proprietary, and trade secret from public disclosure, and resolve disputes over

   3 confidentiality promptly.

   4            3.    This Stipulation which allows producing parties to designate applicable
   5 documents or groups of documents as containing confidential information subject to

   6 objection by the requesting parties, and maintaining with the producing party the

   7 burden of proving that good cause exists for the confidential designation, is the least

   8 restrictive alternative to protect against any harm that may result from the
   9 dissemination ofthese documents absent this Stipulation. This Stipulation attempts to
  10 strike the proper balance between the legitimate interests of the parties in the

  11     protection oftheir confidential materials,the discovery and use in this litigation ofthe
  12 materials requested and produced, and the legitimate interests of non-parties in the

  13 dissemination and use of discovery material.

  14           4.     This Stipulation shall govern the use and dissemination ofthe following
  15 "documents."

  16           5.     The term "document" or "documents" means(1)all written, recorded or
  17 graphic matter whatever, including materials stored in electronic media, and

  18 information produced on computer disks or tapes, including all "Writings" as that term

  19 is defined by California Evidence Code § 250,produced in this action by any party or'

  20 by any non-party, whether pursuant to the Code ofCivil Procedure, subpoena, or by

  21     agreement; and (2) any copies, reproductions, or summaries of the foregoing,
 22 including microfilm copies.           Interrogatory answers, responses to requests for
 23 admission, transcripts of depositions or other statement under oath and e~ibits

 24 thereto, pleadings, motions, affidavits, and briefs that quote, summarize, or contain

 25      materials entitled to protection may be accorded status as stamped confidential
 26 documents, but, to the extent feasible, shall be prepared in such a manner that the

 27 confidential information is bound separately from that not entitled to protection.

 28           ///

                                                   2
Case ; 18-cv-01646-AB-E Document 32-1 Filed 06/20/19 Page 3 of 11 Page ID #:352



    1   Confidential Information
    2         6.        The terms "Confidential Information" and "Confidential Documents",as
    3 used in this Stipulation, is defined to include information or materials that constitute

   4 or contain the following information: Confidential business, proprietary, and/or trade

   5 secret information, which,even in limited use by another party to this litigation or any

   6 third party, would risk the loss of a significant competitive advantage.

   7          7.        Any party to this action or other person or entity, including any third
   8 party, who produces or supplies information, documents or other materials used in

   9 this action (hereinafter the "Designating Party" or the "Producing Party") may

  10 designate as "Confidential Documents" any information, document, or material that it

  1 1 reasonably and in good faith believes constitutes or contains Confidential Information.
  12 Designating Parties shall designate "Confidential Documents" as follows:

  13               a.     In the case of documents other than transcripts of witness testimony
  14 and documents produced in non-paper media, the designation "Confidential

  15 Documents" shall be made by affixing to all pages of the document or material

  16 containing such information, and upon each page so designated, a legend that in

  17 substance states:"CONFIDENTIAL,PROTECTED BY COURT ORDER,CASE NO.

  18 2:18-cv-01646 AB(Ex) (i1NITED STATES DISTRICT COURT CENTRAL

  19 DISTRICT OF CALIFORNIA)".

  20               b.     In the case of depositions or other testimony (including e~ibits), a
  21    Designating Party may designate the transcript a Confidential Document by indicating
  22 that fact on the record during the deposition or examination under oath, or by

  23 thereafter notifying the court reporter and the other parties in writing of the

  24 portions ofsuch deposition or other testimony to be so designated within twenty(20)

  25 days ofreceipt ofthe initial electronic transcript(not including real time transcription

  26 or rough transcripts)from the court reporter. If a Designating Party has advised the

  27 court reporter that Confidential Information has been disclosed during a deposition or

 28 examination under oath, the court reporter shall include on the cover page of the

                                               3
                                       PROTECTIVE ORDER
Case ;~~18-cv-01646-AB-E Document 32-1 Filed 06/20/19 Page 4 of 11 Page ID #:353



    1 transcript the following indication:"DEPOSITION [or E~:ANIlNATION]CONTAINS
    2 CONFIDENTIAL INFORMATION OF [NAME OF DESIGNATING PARTY] -

    3 SUBJECT TO PROTECTIVE ORDER IN CASE NO. 2:18-cv-01646 AB(Ex)

   4 ~~TED             STATES     DISTRICT        COURT    CENTRAL        DISTRICT       OF
    5 CALIFORNIA)". Within twenty(20)days ofreceipt ofthe initial electronic transcript

   6 from the court reporter, the Designating Party shall advise the court reporter and

   7 ~ ~ opposing counsel of the specific pages and lines in which Confidential Information

   8 appears. The court reporter shall supplement the transcript to mark the specific pages

   9 and lines designated as Confidential Information and amend the cover page to reflect

   10 that these specific designations have been made. Counsel for the opposing party may

   1 1 have immediate access to such transcript, but prior to the page and line designations,
   12 shall treat the entire transcript as Confidential Documents.

  13              c.      Any Confidential Documents produced in anon-paper medium (e.g.
  14 videotape, audiotape, computer disk, etc...) may be designated as such by labeling the

  15 outside of such non-paper medium with a legend that in substance states:

  16 "CONFIDENTIAL,PROTECTED BY COURT ORDER,CASE NO.2:18-cv-01646

  17 ~ AB(Ex) (UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF

  18 CALIFORNIA)." In the event that a party generates any "hard copy" transcription, or

  19 printout from any such designated non-paper media,such party must stamp each page
  20 with the same Confidential Documents legend, and the hard copy, transcription or

  21 ~ printout shall be treated as it is designated.

  22             d.       A party wishing to designate "Confidential Documents" and may do
  23 so(i)in the manner provided in Paragraphs 7(a)through 7(c), above;(ii) by affixing a

  24 legend that in substance states: "CONFIDENTIAL, PROTECTED BY COURT

  25 ORDER,CASE NO.2:18-cv-01646 AB(Ex)(iJNITED STATES DISTRICT COURT

  26 CENTRAL DISTRICT OF CALIFORNIA." to the exterior of the deposition

  27 transcript, non-paper medium or other file that contains a defined category of

  28 documents that contain the private insurance information that the Producing Party

                                             4
                                      PROTECTIVE ORDER
Case ;~~18-cv-01646-AB-E Document 32-1 Filed 06/20/19 Page 5 of 11 Page ID #:354



    1   intends to designate as Confidential Documents. The Designating Party has the sole
    2 obligation to designate the documents or categories of documents as set forth above.

    3                e.          Any document, transcript of witness testimony or document
    4 produced in non-paper medium may be disclosed to the persons identified in

    5 Paragraph 8 below, except for the persons identified in Paragraph 8(iii) below and

   6 8(viii).       Material designated as "CONFIDENTIAL, PROTECTED BY COURT
    7 ORDER,CASE NO.2:18-cv-01646 AB(Ex)(iJNITED STATES DISTRICT COURT

    8 CENTRAL DISTRICT OF CALIFORNIA " is highly Confidential Information,

   9 including but not limited to,the trade secrets, economically or competitively sensitive

   to information, and personal information.
   11                f.         Any policy, procedure, or prescription record produced as a
   12 ~ confidential document shall also be deemed by the producing party as a "business

   13 record" within the meaning ofEvidence Code §1271.

   14        8.           Confidential Documents that have been produced in this litigation maybe
   15 ~ disclosed only to:

   16         )
              i           The Court and its personnel;
   17         ii)         The parties and Outside Counsel for the parties in this litigation,
   18 ~ including persons employed by such counsel("Outside Counsel"),for purposes ofthis

   19 litigation only;
  20          iii)        In-house counsel for the named parties;
  21          iv)         Any consultant, investigator or expert (collectively, "Expert") who is'
  22                      actively assisting in the preparation and trial ofthis litigation, but only to
  23                      the extent reasonably necessary to enable the Expert to render such
  24                      assistance;
  25          v)          A witness who produced or designated the Confidential Information, ~
  26                      during the course of his or her deposition or examination under oath; ~
  27                      however this shall not limit in any way the witness' ability to review
  28                      Confidential Documents in preparation for his or her deposition or other

                                                   5
                                            PROTECTIVE ORDER
Case ;k~18-cv-01646-AB-E Document 32-1 Filed 06/20/19 Page 6 of 11 Page ID #:355



    1                examination under oath;
    2         vi)    Qualified court reporters taking testimony, videographers, necessary
    3                stenographic and clerical personnel, and outside services performing
   4                 photocopying, imaging, and/or coding services;
    5         vii)   An employee ofa named party, subsidiary, parent company or affiliate;
   6          viii) Reinsurers and auditors; and
    7         ix)    Administrative and regulatory bodies and others, as required by law,
    8                subject to the provisions ofthis Stipulation.
   9          9.     Prior to obtaining access to Confidential Documents,any person or entity
   10 to whom Confidential Documents may be disclosed, asset forth in subparagraphs(iii)

   11   through (vii)of paragraph 8, shall be shown and shall read a copy ofthis Stipulation,
   12 no copies of any Confidential Documents shall be provided to the persons or entities

   13 identified in subparagraphs iii), iv), v), vi), and vii) of paragraph 8, unless those

   14 persons or entities execute a copy ofthe Confidentiality Acknowledgement attached

   15 hereto as E~ibit A,or such party or entity requests such documents pursuant to the

   16 terms of Paragraph 10 below, at which point the request will be governed by the

   17 provisions of Paragraph 10. In the event a person or entity that claims to have the

   18 right or duty to access Confidential Documents refuses to sign the Confidentiality

   19 Acknowledgement, aparty may apply to the Court for relieffrom this Order. As to

  20 any third-party contractors or vendors to whom Confidential Documents shall be

  21    provided,as provided for in subparagraph vi)ofparagraph 8,an owner or manager of
  22 such     contractor or vendor may execute a copy of the Confidentiality
  23 Acknowledgement onbehalfofhis or her employees. Outside Counsel shall maintain

  24 copies of all Confidentiality Acknowledgements. If any party receives a request for

  25 information or receives a lawful subpoena or other compulsory process from any

  26 persons or entities identified in subparagraph (ix) of Paragraph 8 that requests or

  27 commands production ofConfidential Documents,such party shall notify those persons

  28 or entities of the existence of this Protective Order and shall proffer a copy of this

                                            6
                                     PROTECTIVE ORDER
Case ;~~18-cv-01646-AB-E Document 32-1 Filed 06/20/19 Page 7 of 11 Page ID #:356



    1 Protective Order to such persons or entities. Such party shall notify counsel ofrecord
    2 for the Designating Party by email or facsimile writing within 24 hours or the next

    3 ~ ~ business day. It shall be the responsibility ofthe Designating Party to promptly seek

    4 ~ ~ relieffrom the request or subpoena or order.

    5         10.    If a party wishes to disclose Confidential Documents to any person not
   6 described in Paragraph 8 above of this Protective Order (i.e., the party is not being

    7 compelled to produce the documents pursuant to a third party request such as

   8 described in Paragraph 14 herein), permission to disclose must be promptly requested

   9 from the Designating Party in writing. If the Designating Party objects to the

   10 proposed disclosure, such disclosure shall not be made unless, upon motion by the.

   11   party requesting such permission, this Court permits the requested disclosure.
   12         1 1.   When any Confidential Documents or information derived from
   13 Confidential Documents is included in any Court filing, the filing shall be marked

   14 "CONFIDENTIAL,PROTECTED BY CASE NO.2:18-cv-01646 AB(Ex)(iJNITED

   15 STATES DISTRICT COURT CENTRAL DISTRICT OF CALIFORNIA)" and shall

   16 be filed under seal. However, before filing Confidential Documents or papers

   17 disclosing the contents of Confidential Documents, parties submitting such

   18 Confidential Documents or papers disclosing the contents of Confidential Documents

   19 shall attempt in good faith to minimize the amount of material to be placed under seal

  20 by appropriate means such as obtaining the consent of the party producing the

  21    Confidential Documents to full disclosure or redaction ofconfidential portions ofthe
  22 Confidential Documents.

  23 ~ General Provisions

  24          12.    Except to the extent expressly authorized in this Stipulation, or otherwise
  25 allowed by the Court, Confidential Documents shall not be used or disclosed for any

  26 purpose other than for preparation and trial ofthis litigation and/or ofany appeal there

  27 from and shall not be used for any other purpose, including business, commercial,

  28 administrative, or other judicial proceedings. This protective order does not prevent

                                             7
                                      PROTECTIVE ORDER
Case ~I18-cv-01646-AB-E Document 32-1 Filed 06/20/19 Page 8 of 11 Page ID #:357



    1 the use of confidential documents at trial by the nature of them being marked
    2 confidential. Any use of Confidential Documents at the time of trial and/or appeal
    3 shall be governed by the Court, Court Rules, and/or statute.
    4         13.   Any summary, abstract, compilation, copy, or other documents or
    5 portions thereof containing substantive information from such Confidential
   6 Documents,to the extent such documents contain or disclose substantive information,
    7 shall be subject to the terms ofthe Protective Order to the same extent as the material
    8 or information from which such summary, abstract, compilation, copy, database, or
   9 electronic image is made or derived.
   l0         14.   Any party may object, within 30 days,to any designation by notifying the
   1 1 Designating Pariy in writing ofthat objection and specifying the designated material
   12 to which the objection is made. The parties shall meet and confer concerning the
   13 objection. Ifthe objection is not resolved,the party seeking the designation shall file

   14 a motion for a protective order regarding the subject document. If a motion is filed,
   15 information subject to dispute shall, until further order of the Court, be treated
   16 consistently with its designation. With respect to any material which is redesignated
   17 or ceases to be subject to the protection ofthis Protective Order,the Designating Party
   18 shall provide a substitute copy thereoffrom which all confidentiality legends affixed
   19 hereunder have been adjusted to reflect the redesignation or removed as appropriate.
  20 If a designation dispute arises during a deposition, the parties will meet and confer
  21 concerning the objection. Ifthe objection is not resolved,the parties will first attempt
  22 to contact the Court. However, if the Court is unavailable and if meet and confer
  23 attempts are unsuccessful, then a discovery motion concerning the dispute may be
  24 filed.
  25          15.   The inadvertent, unintentional, or in camera disclosure of Confidential
  26 Documents or privileged documents or information shall not, under any
  27 circumstances, be deemed a waiver, in whole or in part, of any party's claims of
  28 confidentiality orprivilege. Inadvertent failure to designate any information pursuant

                                             8
                                     PROTECTIVE ORDER
Case ;~~18-cv-01646-AB-E Document 32-1 Filed 06/20/19 Page 9 of 11 Page ID #:358



    1 ~ ~ to this Stipulation shall not constitute a waiver of any otherwise valid claim for

    2 ~ ~ protection. At such time as a claim of inadvertent failure to designate is made,

    3 ~ ~ arrangements shall be made for either (1) the return to the Designated Party of all

   4 ~ ~ copies of any inadvertently un-designated or mis-designated documents and for the

    5 ~ ~ substitution, where appropriate, ofproperly labeled copies, or(2)the parties to whom

   6 ~ ~ the inadvertent production was made shall immediately properly label the Confidential

    7 ~ ~ Documents pursuant to this Stipulation and destroy all copies of the documents that

   8 have not been properly labeled. In the case of inadvertently produced privileged

   9 and/or work product documents, upon request ofthe Producing Party,the documents

   10 together with all copies shall be returned immediately to the party claiming privilege

   11 and/or work product immunity. All notes or other record ofinformation contained in
   12 such documents shall be immediately destroyed by the holders thereof, who shall

   13 immediately provide the Designating Party written confirmation ofsuch destruction.

   14 The Producing Party does not waive any claim of privilege or work product for any

   15 document as to which a Producing Party currently asserts a claim ofprivilege or work

   16 product in any jurisdiction or proceeding. Review of the Confidential Documents,

   17 consistent with the terms ofthis Stipulation, by counsel, experts or consultants for the

   18 Designating Party in this litigation shall not waive the confidentiality of such

   19 documents.

  20          16.   Nothing in this Stipulation shall be deemed to restrict in any manner the
  21   use by any Designating Party of any information in its own documents and materials;
  22 however,ifany Designating Party uses its own documents and materials in a manner

  23 inconsistent with maintaining confidentiality,the protections ofthis Stipulation shall be

  24 deemed waived with respect to such documents and materials. This Stipulation does

  25 not apply to information obtained by the parties through means other than the use of

  26 the discovery process or voluntary agreement between parties in this case.

  27         17.    If any party receives a request for information from any third party or
  28 receives a lawful subpoena or other compulsory process from any person or entity

                                                 0
Case 2         1646-AB-E Document 32-1 Filed 06/20/19 Page 10 of 11 Page ID #:359



    1    requesting or commanding production of Confidential Documents obtained under the
    2 terms of this Stipulation, counsel for such party shall inform the requesting party of

    3 the existence ofthis Stipulation and notify counsel of record in this litigation for the

    4 Designating Party in writing ofsuch request within two(2)business days ofits receipt

    5 by way of email or facsimile transmission, and shall not produce the Confidential

    6 Documents(unless otherwise ordered by a court ofcompetentjurisdiction)before the

    7 due date of compliance set forth in the request, subpoena, or order. It shall be the

    8 responsibility of the Designating Pariy to promptly seek relief from the request or

    9 subpoena or order.
   l0          18.   This Stipulation shall not prevent any party from moving the Court for an
   1 1 order that Confidential Documents are not in fact confidential, proprietary or trade
   12 secrets such that they may be disclosed in a manner other than as set forth in this

   13 Stipulation. This Stipulation is without prejudice to the right of any party to seek

   14 ~, modification of any of its provisions from the Court. It shall remain in effect until

   15 such time as it is modified, amended, or rescinded by this Court. This Stipulation

   16 does not affect any party's rights to object to discovery on any grounds other than an

   17 objection based solely on the ground that the information sought is confidential in

   18 nature.

   19          19.   Nothing contained in this Stipulation and no action taken pursuant to it
   20 ~ shall prejudice the right ofany party to contest the alleged relevancy, admissibility, or

   21    discoverability of this Confidential Documents sought.
   22          20.   A party must not designate a document as confidential without first
  23 ~ having made a good faith determination that (1) a factual and legal basis exists to

  24 assert a specific identified privilege applicable to that particular document and(2)the

   25 document being marked does not include information that has been received from or

   26 disclosed within the public domain, such as advertising materials, customer

  27 complaints, and materials submitted to the government, or that have not otherwise

  28 received confidential treatment.

                                                  10
Case 2       1646-AB-E Document 32-1 Filed 06/20/19 Page 11 of 11 Page ID #:360



     1       21.   Within thirty days after conclusion of this action, including the
    2 e~austion ofall appeals, all Confidential Documents and any copies thereof shall be

    3 destroyed or returned to the Designating Party.

    4        IT IS SO ORDERED.
    5

    6 Dated:    ,fviYG2,p, 2af9'
    7~
                                                    Honorable
    8'

    9~

   10'

   11

   12 '~,

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28

                                               11
                                                    •'~~
